PER CURIAM.
The State concedes that appellant is entitled to credit for time served against each of two sentences ordered to be served concurrently. We agree. See Daniels v. State, 491 So.2d 543 (Fla.1986). With such credit, appellant is entitled to immediate release.
The order denying appellant’s motion to mitigate and reduce his sentence is reversed, with directions to correct his sentence, and to immediately release him from imprisonment under that sentence.
Order REVERSED with directions.
DAUKSCH, ORFINGER and COBB, JJ., concur.